
	
		II
		111th CONGRESS
		1st Session
		S. 1101
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Ms. Stabenow (for
			 herself and Mr. Levin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  establish a Food Protection Training Institute, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Food Protection Training Institute
			 Act of 2009.
		2.FindingsCongress finds the following:
			(1)There is no
			 mandatory Federal training requirement for State, local, tribal, and
			 territorial food protection officials, and training varies by State.
			(2)In June 2000, the
			 Office of the Inspector General (OIG) of the Department of
			 Health and Human Services released a report on oversight by the Food and Drug
			 Administration (FDA) of State food inspection contracts. In this
			 report the OIG recommended that FDA take steps to promote equivalency among
			 Federal and State food safety standards, inspection programs, and enforcement
			 practices.
			(3)Under contract
			 with the FDA, State employees perform over half of all FDA inspections at
			 domestic food processing plants. Inspections are performed under State laws and
			 authorities, the provisions of the Federal Food, Drug, and Cosmetic Act, or
			 both. In fiscal year 2008, States conducted approximately 10,500 FDA food
			 contract inspections. Overall, States conduct nearly 80,000 inspections
			 annually of food processing plants, but the majority of these inspections are
			 not recognized by FDA as meeting any standard.
			(4)No national
			 accreditation process exists to assure State and local food protection programs
			 provide adequate protections to ensure effectiveness or equivalency to Federal
			 programs.
			3.Food protection
			 training activities and instituteSubchapter D of chapter VII of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 379k et seq.) is amended by adding at
			 the end the following:
			
				747.Food
				protection training activities and institute
					(a)DefinitionsIn
				this section—
						(1)the term
				food protection means government regulatory or public health
				activities and programs at the Federal, State, or local level that are targeted
				at ensuring the safety or defense of the food supply—
							(A)from natural,
				accidental, or intentional contamination; and
							(B)through
				prevention, intervention, response to food contamination events, or recovery of
				food systems to restore economic stability and public confidence after a food
				contamination event;
							(2)the term
				food protection officials—
							(A)means government
				employees at the Federal, State, or local level that have direct
				responsibilities for food protection; and
							(B)includes
				environmental health workers, sanitarians, food regulatory officials,
				investigators, communicable disease workers, epidemiologists, laboratory
				workers, and toxicologists; and
							(3)the term
				food regulatory officials includes inspectors responsible for
				enforcing the food protection provisions of this Act.
						(b)Authority of
				the Secretary
						(1)General
				dutiesThe Secretary shall,
				not later than 120 days after the date of enactment of this section—
							(A)create a list of
				uniform food protection training standards for Federal, State, and local food
				regulatory officials and food protection officials as a part of overall
				regulatory program standards in consultation with—
								(i)a
				national association of food protection officials that has membership open to
				food protection officials from all States;
								(ii)State agencies
				responsible for food protection; and
								(iii)local agencies
				responsible for food protection; and
								(B)ensure funding is
				used to advance food protection and the effectiveness and equivalency
				throughout the food protection system of the Nation through a responsive and
				preventive controls framework in an effort to build capacity and create a more
				integrated national food protection system.
							(2)Duties with
				respect to the InstituteThe Secretary shall, not later than 120
				days after the date of enactment of this section—
							(A)in cooperation
				with the organization described in paragraph (1)(A)(i), provide financial,
				technical, and other assistance to establish and maintain a Food Protection
				Training Institute that—
								(i)conducts training
				activities that—
									(I)address food
				protection inspection training standards as directed by the Secretary in
				paragraph (1); and
									(II)meet any program
				standards developed by the Secretary under paragraph (1);
									(ii)prior to fiscal
				year 2010, applied for determination as, or had been determined to be, an
				entity described in section 501(c)(3) of the Internal Revenue Code of
				1986;
								(iii)has
				demonstrated the resources to commit to training no less than 750 food
				protection officials during fiscal year 2010 and no less than 3,000 food
				protection officials during fiscal year 2013; and
								(iv)is governed by a
				board of directors that—
									(I)as of the date of
				establishment, includes—
										(aa)a
				representative from a national association which has, as of fiscal year
				2010—
											(AA)tax exempt
				status under section 501(c)(3) of the Internal Revenue Code of 1986;
											(BB)membership open
				to food protection officials from all States; and
											(CC)governing
				officers who are State food regulatory program officials;
											(bb)a
				representative from a private foundation with assets in excess of
				$5,000,000,000 as of fiscal year 2010; and
										(cc)a
				representative of a Land Grant university; and
										(II)as of fiscal
				year 2010, has received financial support of at least $1,000,000 from a private
				foundation with assets in excess of $5,000,000,000; and
									(B)ensure that the
				activities conducted and assistance provided at such Institute at a minimum
				include—
								(i)providing
				career-specific and career-spanning skills training and continuing education
				for food protection officials and food regulatory officials that
				include—
									(I)entry level, core
				job training;
									(II)intermediate
				level and continuing education training;
									(III)advanced level
				training in specialized areas of food protection; and
									(IV)training of
				elite or expert level food protection officials;
									(ii)developing and
				using multiple and advanced training approaches to reach food protection
				officials including face-to-face courses, on-the-job training, multi-media
				approaches, distance learning, web-based courses, and other innovative and
				effective methods;
								(iii)developing
				criteria and assessing measurable training outcomes;
								(iv)developing
				instructor curriculum and delivery assessment;
								(v)assessing and
				reporting to the Secretary of efforts leading to leveraging food protection
				capability and capacity to support a national integrated food protection
				system; and
								(vi)establishing
				methods to provide timely training in response to emerging food protection
				events in order to minimize public health impacts and recovery.
								(c)Duties of the
				food protection training instituteThe Food Protection Training
				Institute established under subsection (b) shall carry out activities to
				improve the safety of the United States food supply, including—
						(1)advancing the
				effectiveness and equivalency throughout the food protection system of the
				Nation;
						(2)improving the
				response and prevention controls capabilities of the national food protection
				system;
						(3)building capacity
				and the integration of the national food protection system;
						(4)providing
				training and technical assistance with respect to food establishment
				inspections that meet any program standards developed by the Secretary under
				subsection (b)(1);
						(5)offering onsite
				and offsite training for food protection officials from all States;
						(6)establishing a
				national network of trained professionals to present training programs and
				workshops for food protection officials;
						(7)developing
				training materials for use in such programs and workshops;
						(8)acting as a
				clearinghouse for research, studies, and findings concerning all aspects of
				food protection programs, including—
							(A)conducting and
				funding research to improve the effectiveness of food establishment inspection;
				and
							(B)conducting and
				funding research to improve the effectiveness of the duties of food protection
				officials;
							(9)training food
				protection officials to comply with standards established by the Secretary
				through a national network of instructors or other means;
						(10)preparing
				informational materials to promote more efficient and thorough food protection
				inspections;
						(11)assisting State
				agencies in providing additional instructions and instructors, including
				training personnel to comply with the guidance and objectives established by
				the Secretary; and
						(12)any other
				activities determined appropriate by the Secretary.
						(d)Accountability
						(1)Report to the
				SecretaryOn an annual basis, the board of directors of the
				Institute established under subsection (b) shall submit to the Secretary a
				report that describes the activities and progress of such Institute carried out
				under this section during the previous year.
						(2)Report to
				CongressOn an annual basis, the Secretary shall submit to
				Congress a report that describes the activities and progress of the Secretary
				and the Institute established under subsection (b) carried out under this
				section during the previous year.
						(e)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this section—
						(1)$20,000,000 for fiscal year 2010;
						(2)$25,000,000 for fiscal year 2011;
				and
						(3)$30,000,000 for each of fiscal years 2012,
				2013, and
				2014.
						.
		
